Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 4, “configured to adjust the height of the strap(s) in a telescopic manner” is vague and indefinite since it is not clear what is meant by  height adjusting via “telescopic manner”.  Clarification required.  Furthermore, “strap(s)” is vague and indefinite as to whether applicant is claiming plural straps or one strap.  Similarly issues are found in claims 6, 7, 9, and 17 regarding use of “strap(s)”.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/131515 to FMI Development Holding B.V. and herein referred to as FMI).  FMI discloses a wind turbine blade suspension device (second engaging part 3) comprising: a blade housing (55, figures 5c, 5d), the blade housing configured to receive a blade (9, figure 5a) therein, the blade housing including at least one guide (between the flanges of 56 and 58, see figure 5e and figure 5f positions) on an exterior surface; a base (37); a first adjustable frame (45, figure 5a there are “four height adjustable legs 45” see FMI specification page 9, lines 34-35) disposed on a first side of the base wherein the first adjustable frame includes a pair of space columns with first hinge point (see illustration below); a second adjustable frame (45, figure 5a) disposed on a second side of the base; wherein the second adjustable frame includes a pair of space columns with second hinge point (see illustration below); at least one adjustable strap (37), the adjustable strap disposed between the adjustable frames; wherein the at least one strap extends through the guide on the exterior surface of the housing to suspend the blade.  

    PNG
    media_image1.png
    887
    1227
    media_image1.png
    Greyscale

Regarding claim 4, FMI discloses the adjustable frames are configured to adjust the height of the strap(s) in a telescopic manner (figure 5f, page 10, lines 1-11).  
Regarding claim 5, FMI discloses wherein each adjustable frame includes a pair of spaced struts (see illustration below) having a bottom and top end, with a cross-beam (19 and 21, and illustration below) extending between adjacent struts proximate the top end.  

    PNG
    media_image2.png
    887
    1265
    media_image2.png
    Greyscale


 Regarding claim 6, FMI discloses wherein the adjustable strap(s) (37, figure 5a and figure 5f) extend around less than the entire surface of the blade housing (55).  
Regarding claim 7, FMI discloses wherein the adjustable strap(s) extend around the leading edge of the blade housing (housing is rotatable and strap can extend around any of the edges, figure 5b, 5f).  
Regarding claim 8, FMI discloses wherein the housing (55) is configured as a multi-piece component (56 and 58, figure 4 and illustration above)  having an open configuration (figure 4) for receiving the blade and a closed configuration (figure 5a and 5b).  
Regarding claim 9, FMI discloses wherein the strap(s) (37) are adjustable to change the height of the blade (see change in height of strap 37 in figures 5a and 5b).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/131515 to FMI Development Holding B.V. (herein referred to as FMI) in view of Lulker et al (US Patent no. 9,945,351).  FMI discloses a wind turbine blade suspension device (second engaging part 3) comprising all the claimed features of applicant’s device as discussed and shown above.  Additionally, FMI discloses wherein each adjustable frame includes a pair of spaced struts having a bottom and top end (see discussion above) and FMI also shows the first engaging part (1) having adjustable arcuate shaped frames (11, 61, 63).  However, FMI does not disclose wherein the second engaging part (3) of the same shape as engaging part (1) wherein adjustable frames have a non-linear shape or arcuate shape such that the top ends of the first and second frames disposed in closer proximity than the bottom ends of the first and second frames.  Lulker teaches in a wind turbine blade suspension system of providing first and second engaging frames (1) of same shape each with arcuate side frames (1, figure 1) for suspending the tip of the blade such that the top ends of the first and second frames disposed in closer proximity than the bottom ends of the first and second frames.     It would have been obvious to one of ordinary skilled in the art to have modify the second engaging part of the adjustable frame of FMI such that it is arcuate in shape with the top ends of the first and second frames disposed in closer proximity than the bottom ends of the first and second frames such that it is same as the first engaging part in shape as taught to be desirable by Lulker.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-16 and 18 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record further demonstrate blade supports of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc